PER CURIAM.
We affirm appellant’s conviction and reject appellant’s contention that the trial court failed to follow the procedures set out in Richardson v. State, 246 So.2d 771 (Fla.1971). We agree with appellant that the trial court erred in taxing costs under section 27.3455(1), Florida Statutes (1985) since we have previously held that the application of that statute to crimes committed prior to its enactment constitutes a violation of the ex post facto clause of the United States Constitution. See Signorelli v. State, 491 So.2d 349 (Fla. 4th DCA 1986). We reject appellant’s claim that the court’s imposition of 100 hours of community service per month for her five years of probation is unreasonable per se. See Fillastre v. State, 387 So.2d 400 (Fla. 2d DCA 1980).
DOWNEY, ANSTEAD and GUNTHER, JJ., concur.